        Case 2:19-cv-01958-BJR Document 46 Filed 02/17/21 Page 1 of 3




                                          THE HONORABLE BARBARA J. ROTHSTEIN




                       UNITED STATES DISTRICT COURT
                 WESTERN DISTRICT OF WASHINGTON AT SEATTLE

ANNA NEMYKINA, for Herself, as a
Private Attorney General, and/or On Behalf
Of All Others Similarly Situated,
                            Plaintiff,         No. 2:19-cv-01958-BJR
       v.                                      STIPULATION AND
OLD NAVY, LLC; OLD NAVY                        ORDER RE: SETTLEMENT
(APPAREL), LLC; OLD NAVY
HOLDINGS, LLC; GPS SERVICES, INC.;
THE GAP, INC., and DOES 1-20, inclusive,
                            Defendants.




STIP. AND ORDER RE: SETTLEMENT. - 1                                  HATTIS & LUKACS
                                                                    400 108th Avenue, Suite 500
19-CV-01958-BJR                                                        Bellevue, WA 98004
                                                                 425.233.8650 | FAX: 425.412.7171
                                                                        www.hattislaw.com
           Case 2:19-cv-01958-BJR Document 46 Filed 02/17/21 Page 2 of 3




          Plaintiff Anna Nemykina (“Plaintiff”) and Defendants Old Navy, LLC, Old Navy

(Apparel), LLC, Old Navy Holdings, LLC, GPS Services, Inc., and The Gap, Inc. (collectively,

“Defendants”), through their respective counsel of record, hereby inform the Court as follows:

          WHEREAS, on or about February 15, 2021, Plaintiff and Defendants executed a written

settlement agreement which would settle all of Plaintiff Nemykina’s individual claims and class

claims;

          WHEREAS, the settlement agreement is a consolidated agreement which would settle

this civil action and also simultaneously settle three other civil actions brought against

Defendants alleging similar claims of advertising false discounts (which Defendants deny). Of

these three other civil actions, two are pending in the San Francisco Superior Court 1 and one
was pending in the U.S. District Court for the District of New Jersey; 2

          WHEREAS, Plaintiff and Defendants will submit the Settlement Agreement to the San

Francisco Superior Court for its approval. If the San Francisco Superior Court approves the

Settlement Agreement, the settlement will resolve all of the individual and class claims alleged

by Plaintiff Nemykina and the plaintiffs in the three other actions; Plaintiff Nemykina would

file a voluntary dismissal of this civil action after the conclusion of proceedings in the

California state courts. If the San Francisco Superior Court does not approve the Settlement

Agreement, then, per Paragraph 4.3 of the Settlement Agreement, the agreement “shall be
deemed null and void ab initio and the Parties shall be deemed restored to their respective

positions status quo ante”;

          NOW, THEREFORE, Plaintiff and Defendants STIPULATE and AGREE that:

          1.     All deadlines in this civil action which fall today or after today should be

vacated.




1
  Barba v. Old Navy, LLC, et al., Case No. CGC-19-581937 (S.F. Super. Ct.); Andrews v. Old
Navy, LLC, et al., Case No. CGC-19-580710 (S.F. Super. Ct.).
2
  Tripicchio v. Old Navy, LLC, et al., Case No. 1:20-cv-1419 (D.N.J.).


STIP. AND ORDER RE: SETTLEMENT. - 2                                              HATTIS & LUKACS
                                                                                400 108th Avenue, Suite 500
19-CV-01958-BJR                                                                    Bellevue, WA 98004
                                                                             425.233.8650 | FAX: 425.412.7171
                                                                                    www.hattislaw.com
        Case 2:19-cv-01958-BJR Document 46 Filed 02/17/21 Page 3 of 3




       2.      The Court orders the parties to submit a joint report regarding the status of the

Settlement Agreement every four (4) months, and/or within 21 days of either (a) approval of

the Settlement Agreement, or (b) disapproval of the Settlement Agreement that triggers the

nullification provision of Paragraph 4.3.

       DATED this 16th day of February, 2021.


 HATTIS & LUKACS                                CORR CRONIN LLP

 /s Daniel Hattis                               /s/ Emily Harris
 Daniel Hattis, WSBA No. 50428                  Emily Harris, WSBA No. 35763
 dan@hattislaw.com                              eharris@corrcronin.com
 400 108th Avenue NE, Suite 500                 1001 Fourth Avenue, Suite 3900
 Bellevue, WA 98004                             Seattle, WA 98154-1051
 Tel: 425.233.8650                              206-625-8600 Phone
 Fax: 425.412.7171                              206-625-0900 Fax
 Attorneys for Plaintiff                        Attorneys for Defendants
 and the Proposed Class

 DeNITTIS OSEFCHEN PRINCE, P.C.                 MORGAN, LEWIS & BOCKIUS LLP
 /s Stephen P. DeNittis
 Stephen DeNittis, (Admitted Pro Hac Vice)      /s/ Joseph Duffy
 sdenittis@denittislaw.com                      Joseph Duffy (Admitted Pro Hac Vice)
 525 Route 73 North, Suite 410                  joseph.duffy@morganlewis.com
 Marlton, New Jersey 08053                      Morgan, Lewis & Bockius LLP
 Tel: (856) 797-9951
 Attorneys for Plaintiff                        300 South Grand Avenue, Twenty-Second
 and the Proposed Class                         Floor
                                                Los Angeles, CA 90071-3132
                                                Tel: (213) 612-2500
                                                Attorneys for Defendants

                                            ORDER

       IT IS SO ORDERED.

DATED this 17th day of February, 2021.



                                                     A
                                                     Barbara Jacobs Rothstein
                                                     U.S. District Court Judge



STIP. AND ORDER RE: SETTLEMENT. - 3                                            HATTIS & LUKACS
                                                                              400 108th Avenue, Suite 500
19-CV-01958-BJR                                                                  Bellevue, WA 98004
                                                                           425.233.8650 | FAX: 425.412.7171
                                                                                  www.hattislaw.com
